Citation Nr: 0012995	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1953.  This matter 


came before the Board of Veterans' Appeals (Board) on appeal 
from a November 1997 rating action of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) which 
denied a total rating for compensation purposes based on 
individual unemployability.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


REMAND

The veteran asserts that his service-connected bilateral 
sensorineural hearing loss disability renders him unable to 
secure and follow any form of substantially gainful 
employment consistent with his education and work experience.  
The report of a September 1997 VA examination for 
compensation purposes notes that the veteran was diagnosed 
with "hearing loss, deafness, hearing aid dependent."  The 
examiner did not comment on the impact of the veteran's 
service-connected bilateral hearing loss disability upon his 
employability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a VA examiner should generally address 
the extent of functional and industrial impairment associated 
with the veteran's service-connected disabilities when 
presented with a veteran seeking a total rating for 
compensation purposes based on individual unemployability.  
Gary v. Brown, 7 Vet. App. 229, 232 (1994).  Additionally, 
the Court has clarified that: 

It is the Board's task to make findings 
based on evidence of record-not to 
supply missing facts.  Where the veteran 
submits a well-grounded claim for a 
[total rating for compensation purposes 
based on individual unemployability], as 
he has done here, the BVA may not reject 
that claim without producing evidence, as 
distinguished from mere conjecture, that 
the veteran can perform work that would 
produce sufficient income to be other 
than marginal."  Friscia v. Brown, 
7 Vet. App. 294, 297 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination which is sufficiently broad 
to accurately determine the current 
severity of his service-connected 
bilateral sensorineural hearing loss 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should express an opinion as to 
the vocational impairment associated with 
the veteran's bilateral sensorineural 
hearing loss disability.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner.  
The examination report should reflect 
that such a review was conducted.  

2.  The RO should then readjudicate the 
veteran's entitlement to a total rating 
for compensation purposes based on 
individual unemployability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  

